Title: To James Madison from John Slidell & Company, 20 December 1808
From: John Slidell & Company
To: Madison, James



Sir
New-York 20th. Decr. 1808.

Presuming that the information would be satisfactory to Government, we have taken the liberty to acquaint you that our Ship Leonidas, Captn. McKenzie was at Alicant on the 22nd. Septr. last; This account comes from our Consul Mr. Montgomery at that place, in a letter received by one of our Merchants, stating that she had arrived from Algiers, and was shortly expected to return to the United States.  The presumption is, that she has safely landed the Cargo transmitted by our Government.  We have the honor to be Very respectfully Your most obedt. humble Serts.

Jno. Slidell & Co.

